Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
1. Applicant's election with traverse of species (11-cis retinol; AAV2; AAV2; sonication; 9–cis retinol) in the reply filed on 6/10/2022 is acknowledged.  
The traversal is on the ground(s) that: it would not be an undue burden to examine all unelected species with the elected species.
This is not found persuasive because: it is noted that the instant case is a 371 national stage application; thus, the standard to apply is not a search burden standard, rather a lack of unity standard; further, as demonstrated in the Restriction Action issued 3/23/2022, the species listed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the species lack a special technical feature since each product (product; serotype) possesses patentably distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; (freeze- thawing, sonication or combination; separate 11-cis-retinol from 9-cis-retinol; separate 11-cis retinol from 13-cis-retinol) in the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a combination of components as a whole (for example, freeze thawing and sonication) has particular effect. Further, the subcombination has separate utility such as each individual component (for example, just sonication) has particular distinct effect; (Examples 1/2; lysing; separation step) in the instant case, the different methods use patentably distinct steps, products and have patentably distinct effects.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17, 19, 21-26, 29-55 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 12/16/2021; 4/22/2021; 12/14/2020; 8/26/2020; 10/25/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The use of trademarked terms has been noted in this application on pages 18, 22, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  
Appropriate correction is required.

Claim Objections
4. Claim 35 is objected to because of the following informalities:  
For improved language, the claim should recite “wherein the lysing the transduced cells of (c) is by … sonication ….”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 38, 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 38, 55 as submitted 6/10/2022.
Claim 38 recites the limitation "the precursor". There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the coefficient of determination". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	6. Claims 1-3, 5-7, 10-17, 19, 21-26, 29-45, 47, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev et al. (“RPE65 is the isomerohydrolase in the retinoid visual cycle,” PNAS, Vol. 102, No. 35: 12413-12418 (2005))(cited in applicant’s IDS submitted 10/25/2018) in view of Smith et al. (US20180021458)(See PTO-892: Notice of References Cited) and Palczewski et al. (US20140357611)(See PTO-892: Notice of References Cited).
	See claims 1-3, 5-7, 10-17, 19, 21-26, 29-45, 47, 54, 55 as submitted 6/10/2022.
See also the 35 U.S.C. 112(b) rejection above.
	It is noted that the instant claims recite “comprising” and are interpreted in an open-ended fashion (See MPEP 2111), wherein additional components and steps are not excluded.
Moiseyev et al. teaches: the visual retinoid cycle (p. 12413); enzymatic activity including isomerohydrolase activity which is linearly dependent on expression levels of RPE65 (p. 12413); RPE65 with isomerohydrolase activity (p. 12413)(as recited in claims 1, 2, 3); co-expression of lecithin retinol acyltransferase in the same cell to provide substrate (p. 12413)(as recited in claims 1(a), 1(b), 10); use of adenovirus vector (p. 12414); measuring isomerohydrolase activity using cell lysate and expressing RPE65 and LRAT, generating 11 cis retinol (p. 12414)(as recited in claim 1(c), 1(d); claim 36); purifying RPE65, but not using detergent solution (p. 12417); use of HPLC chromatography (p. 12414)(as recited in claim 1(e)); use of human RPE65 (p.12413)(as recited in claims 5, 6); monkey cells (p. 12413)(as recited in claim 7); generating 11-cis retinol from all-trans retinyl ester (p. 12413)(as recited in claim 11); cells expressing LRAT (p. 12414); all trans retinol (precursor) added to cellular retinaldehyde-binding protein (CRALBP)(as recited in claims 12, 13, 16)(as well as use of cellular retinaldehyde-binding protein expression system (interpreted to read upon cells that express CRALBP and use thereof))(p. 12418)(as recited in claim 15); 25 µM (p. 12414); in the dark (p. 12414)(as recited in claim 19); stopping reaction to measure 11-cis retinol (p. 12415)(as recited in claim 22); extraction step (p. 12414)(as recited in claim 24); extraction with methanol (p. 12414)(as recited in claims 23, 25); hexane (p. 12414)(as recited in claim 26); sonication techniques (p. 12414)(as recited in claim 35); Bradford method for determining protein concentration (p. 12414)(as recited in claim 37 and read upon in claim 36); use of DMF (p. 12414)(as recited in claim 38); rinsed with buffer (p. 12414)(as recited in claim 39); addition into buffer (p. 12414)(as recited in claim 40); NaCl buffer (p. 12414)(as recited in claims 41, 42).
Moiseyev et al. does not teach AAV2 vector (as read upon in claim 1(a)); use of mass spectrometry (as recited in claim 1(f)).
Smith et al. teaches: RPE65 [0009-0010]; AAV2 [0099]; vector with AAV2-hRPE65 [0022](as recited in claims 1(a), 29, 30).
Palczewski et al. teaches: retinoids [0201]; HPLC analysis of retinoids [0201]; mass spectrometry to quantify retinoids [0202]; wherein the conjugated polyene chain of retinoids contributes to relatively strong absorption at UV and visible wavelengths [0202]; use of reverse phase chromatography [0203](as recited in claim 47).
One of ordinary skill in the art would have been motivated to use vector as taught by Smith et al. with the method as taught by Moiseyev et al. Moiseyev et al. teaches use of adenovirus vector for expressing RPE65, and Smith et al., which also teaches adenovirus vector for expressing RPE65, teaches such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to use further analysis steps as taught by Palczewski et al. with the method as taught by Moiseyev et al. and Smith et al. Moiseyev et al. and Smith et al. teach retinoids and isolating and analyzing such products using HPLC, and Palczewski et al., which also teaches retinoids and isolating and analyzing such products using HPLC, teaches the advantage of using steps known and used in the art with such methods such as use of mass spectrometry and reverse phase chromatography (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to the “wherein” clause as recited in claims 1, 54, 55, such recitations are considered to flow from the steps as recited in claim 1 in view of the teachings or suggestions of Moiseyev et al. in view of Smith et al. and Palczewski et al. (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
As to the order of steps as recited in claims 1, 19, 22-26, 35, 37-40, absent unexpected results, such an order of steps is obvious to one of ordinary skill in the art in view of the teachings or suggestions of Moiseyev et al. in view of Smith et al. and Palczewski et al. (See MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
As to claims 14 (as to concentration), 17 (as to concentration), 21 (as to time), 31-34 (as to time and concentration), 36 (as to amount), 38 (as to concentration), 43-45 (as to concentration and temperature), 54 (as to concentration of genomes), 55 (as to parameters), such parameters as recited are considered to be those determined by routine optimization according to one of ordinary skill in the art in view of Moiseyev et al. in view of Smith et al. and Palczewski et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components and steps as taught by Smith et al. and Palczewski et al. with the method as taught by Moiseyev et al. There would have been a reasonable expectation of success given the underlying materials (retinoids and RPE65 as taught by Moiseyev et al., Smith et al.) and methods (retinoids and HPLC methods as taught by Moiseyev et al. and Palczewski et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev et al. in view of Smith et al. and Palczewski et al. as applied to claims 1-3, 5-7, 10-17, 19, 21-26, 29-45, 47, 54, 55 above, and further in view of Ma et al. (WO2016018816)(See PTO-892: Notice of References Cited).
	See claim 4 as submitted 6/10/2022.
See the teachings of Moiseyev et al. in view of Smith et al. and Palczewski et al. above.
Moiseyev et al. in view of Smith et al. and Palczewski et al. does not teach: variant or mutant RPE65.
Ma et al. teaches: adenovirus vectors (p. 1); mutant RPE65 for use in treating condition related to retinal degeneration (abstract).
One of ordinary skill in the art would have been motivated to use mutant RPE65 as taught by Ma et al. with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. Moiseyev et al. in view of Smith et al. and Palczewski et al. teaches use of RPE65 with adenovirus vector, and Ma et al., which also teaches use of RPE65 with adenovirus vector, teaches such RPE65 (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using RPE65 as taught by Ma et al. with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus vector and RPE65 as taught by Moiseyev et al. and Ma et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev et al. in view of Smith et al. and Palczewski et al. as applied to claims 1-3, 5-7, 10-17, 19, 21-26, 29-45, 47, 54, 55 above, and further in view of Palczewski et al. (hereinafter “Palczewski et al.-2”)(U.S. Patent No. 7951841)(See PTO-892: Notice of References Cited).
See claims 8, 9 as submitted 6/10/2022.
See the teachings of Moiseyev et al. in view of Smith et al. and Palczewski et al. above.
Moiseyev et al. in view of Smith et al. and Palczewski et al. does not teach human cells; HEK293.
Palczewski et al.-2 teaches: synthetic retinal derivatives (abstract); gene defects in RPE65 proteins (column 2, line 8); expression of constructs in HEK293 cells (column 18, line 60).
One of ordinary skill in the art would have been motivated to use cells as taught by Palczewski et al.-2 with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. Moiseyev et al. in view of Smith et al. and Palczewski et al. teaches transfection and use of cells for expression, and Palczewski et al.-2, which also teaches transfection and use of cells for expression, teaches such a cell line (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using cells as taught by Palczewski et al.-2 with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. There would have been a reasonable expectation of success given the underlying materials and methods (transfecting cells as taught by Moiseyev et al. and Palczewski et al.-2) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev et al. in view of Smith et al. and Palczewski et al. as applied to claims 1-3, 5-7, 10-17, 19, 21-26, 29-45, 47, 54, 55 above, and further in view of Golczak et al. (“Molecular Biology and Analytical Chemistry Methods Used to Probe the Retinoid Cycle,” Methods Mol Biol, 652: 229-245 (2015))(See PTO-892: Notice of References Cited).
See claim 46 as submitted 6/10/2022.
See the teachings of Moiseyev et al. in view of Smith et al. and Palczewski et al. above. It is noted Moiseyev et al. already teaches use of HPLC chromatography (p. 12414).
Moiseyev et al. in view of Smith et al. and Palczewski et al. does not teach wherein the column chromatography separates 11-cis-retinol from 9-cis-retinol.
Golczak et al. teaches: use of RPE 65 (abstract); use of HPLC to separate compounds (9-cis, 11-cis)(p. 3); identification and quantification (p. 3).
One of ordinary skill in the art would have been motivated to use steps as taught by Golczak et al. with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. Moiseyev et al. in view of Smith et al. and Palczewski et al. teaches identification and quantification using HPLC, and Golczak et al., which also teaches identification and quantification using HPLC, teaches the advantage of separating 11-cis-retinol from 9-cis-retinol using HPLC for analysis.
One of ordinary skill in the art would have had a reasonable expectation of success for
using steps as taught by Golczak et al. with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. There would have been a reasonable expectation of success given the underlying materials and methods (HPLC as taught by Moiseyev et al. and Golczak et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseyev et al. in view of Smith et al. and Palczewski et al. as applied to claims 1-3, 5-7, 10-17, 19, 21-26, 29-45, 47, 54, 55 above, and further in view of Moise et al. (US20080249042)(See PTO-892: Notice of References Cited), Kane et al. (“Quantification of Endogenous Retinoids,” Methods Mol Biol 652: 1-54 (2010))(See PTO-892: Notice of References Cited) and Nau et al. (U.S. Patent No. 6071410)(See PTO-892: Notice of References Cited).
See claims 48-53 as submitted 6/10/2022.
See the teachings of Moiseyev et al. in view of Smith et al. and Palczewski et al. above. 
Moiseyev et al. in view of Smith et al. and Palczewski et al. does not teach: wherein the column chromatography comprises a reverse-phase stationary phase; wherein the stationary phase comprises a C18 chain; wherein the stationary phase comprises a hydrophilic group; wherein the hydrophilic group comprises a carbamate group; wherein the stationary phase comprises a hydrophilic carbamate group within a C18 chain; wherein the stationary phase comprises a silylcarbamate group.
Moise et al. also teaches: HPLC analysis of retinoids [0184 0227, 0252]; use of reverse phase HPLC [0227]; including RPE65, which is essential for the production of 11-cis-retinol [0220]. Kane et al. teaches: procedures for quantification of retinoids (abstract); including use of chromatographic resolution; HPLC (p. 3); including use of C-18 columns for reverse phase retinol separations and stationary phase (p. 23)(as recited in claims 48, 49, 52). Nau et al. teaches: use of sorbent medium held by supporting structure (abstract); use of chromatographic matrices (column 5, line 44); use of hydrophilic and hydrophobic entities (column 5, line 62)(as recited in claim 50); including silylcarbamate (as sorbent medium), with hydrophilic moiety (column 7, line 59)(as recited in claims 50, 51, 52, 53).
One of ordinary skill in the art would have been motivated to use chromatographic techniques and media as taught by Moise et al., Kane et al. and Nau et al. with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. Moiseyev et al. in view of Smith et al. and Palczewski et al. teaches use of chromatographic methods for analysis of retinoids, and Moise et al., Kane et al. and Nau et al., which also teach use of chromatographic methods for analysis of retinoids, teach such methods and media as well as the advantage of using such methods and media for quantification of retinoids (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using chromatographic techniques and media as taught by Moise et al., Kane et al. and Nau et al. with the method as taught by Moiseyev et al. in view of Smith et al. and Palczewski et al. There would have been a reasonable expectation of success given the underlying materials and methods (chromatographic methods as taught by Moise et al., Kane et al. and Nau et al., Moiseyev et al. in view of Smith et al. and Palczewski et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648